1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	Applicant preliminary amendment  of May 04, 2021 is acknowledged. It is noted that the specification is amended and claims 37-42 are cancelled. 
3. 	 Claims 1 -  36 are allowed.
4.  	The following is an examiner's statement of reasons for allowance: None of prior art teaches or suggests a power tool device comprising a battery pack, a rotor and a stator, a first electronic processor within the housing; an insertable wireless communication device, a second electronic processor, an antenna being mounted to a second PCB, the insertable wireless communication device is a wirelessly communicate with an external device and received in the compartment; a first conductive layer of the first PCB serves as a ground plane of the antenna.
5. 	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuongchi Nguyen whose telephone number is (571) 272-2012. The examiner can normally be reached on 8:00AM-4:00PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, RIYAMI ABDULLAH A  can be reached on 571-270--3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree).
 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUONG CHI THI NGUYEN/Primary Examiner, Art Unit 2831